 Case 3:20-cv-00177-REP Document 1-5 Filed 03/13/20 Page 1 of 1 PageID# 27



                                    EXHIBIT 5
                             VADEQ Only SWCL Violations

Dominion Site   Statutory      Violation Description                            Receiving
                Provision                                                       Water
Chesterfield    Va. Code §     Groundwater seepage daylighting along the James
Power Station   62.1-44.5      James River shoreline which originated from River
                               the coal pile area, first identified on July 21,
                               2017.

Chesterfield    Va. Code §     Groundwater seepage daylighting along the James
Power Station   62.1-44.5      James River shoreline which originated from River
                               the coal ash impoundment, first reported on
                               May 11, 2018.
